                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 KERVIN SOKO,

                               Plaintiff,
        v.
                                                                           ORDER
 MIKE POMPEO,
                                                                        18-cv-347-jdp
 SECRETARY OF THE UNITED STATES
 DEPARTMENT OF STATE

                               Defendant.


       Pro se plaintiff Kervin Soko, a Liberian citizen residing in the United States, filed this

lawsuit against the Secretary of the United States Department of State, challenging the denial

of his daughter’s visa application by a consular officer at the United States embassy in

Monrovia, Liberia. I granted him leave to proceed on claims for declaratory and injunctive relief

under the Administrative Procedure Act. Dkt. 4. Defendant has filed a motion to dismiss

Soko’s complaint under Fed. R. Civ. P. 12(b)(1) for lack of subject matter jurisdiction or, in

the alternative, under Fed. R. Civ. P. 12(b)(6) for failure to state a claim upon which relief can

be granted. Dkt. 11. Soko has not responded to defendant’s motion. This calls into question

whether Soko wants to continue with the lawsuit.

       Before I dismiss the case with prejudice for Soko’s failure to prosecute it, I will give him

a short time to explain whether he still wishes to prosecute this lawsuit. If he does, he will have

the same deadline to (1) show cause why he was not able to submit a timely response to

defendant’s motion to dismiss; and (2) submit a brief opposing defendant’s motion.
                                           ORDER

       IT IS ORDERED that plaintiff Kervin Soko may have until October 25, 2018, to

respond to this order as discussed in the opinion above.

       Entered October 12, 2018.

                                           BY THE COURT:

                                           /s/
                                           ________________________________________
                                           JAMES D. PETERSON
                                           District Judge




                                              2
